Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/26/21 has been entered. Claims 1-9, 11, 13-16, 18 and 20-23 remain pending in the application. Claims 1, 3, 6, 11, 16, 18 and 20 have been amended. Previous 112(b) rejection to claim 12 have been withdrawn in light of Applicant’s amendments. Claims 1-9, 11, 13-16, 18 and 20-23 are found allowable. 
EXAMINER'S AMENDMENT
The application is in condition for allowance in view of Examiner’s amendment(s) to the claim(s) as shown below. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 (amended): The method of claim 1, further comprising a step of searching for a combination of a setting for the objective and a setting for the correction optic during the step of capturing using feedback from the imaging detector, wherein the step of searching is based on a first property representing a location of the reference within each image of at least a subset of the images and a second property representing shape, size, intensity, and/or contrast of the reference in each image of at least subset of the images.
Allowable Subject Matter
s 1-9, 11, 13-16, 18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards a method of imaging the closest cited prior art of Den Boef alone and in combination with the cited prior art of Schumann teaches and renders obvious such a method of imaging comprising: projecting a reference from a reference light source (illumination 30a) onto an imaging detector (detector 23) by propagation of light generally along an optical axis  (Fig. 3A: O axis) extending from the reference light source (30a), through an objective (16), to a surface of a sample holder (substrate W), and from the surface, back through the objective (16), to the imaging detector (23), wherein the light propagates through an off-axis aperture (para [0064]: off-axis aperture 20) located upstream of the imaging detector (23) and spaced from the optical axis (O axis) (see Fig. 3A); capturing a plurality of images of the reference using the imaging detector with the objective (para [0058]).
Den Boef does not teach the objective and a correction optic at two or more different settings; selecting a setting for the correction optic and the objective that optimizes one or more properties of the plurality of images; and actuating the correction optic and the objective to the best setting; and
imaging a sample held be the sample holder by projecting illumination from a sample light source, through the objective, to a surface of the sample, back through the objective, to the imaging detector, wherein the light does not propagate through the off-axis aperture. 

However, regarding claim 1, Den Boef alone and in combination with the cited prior art of Schumann fails to anticipate or fairly suggest imaging a sample held be the sample holder by projecting illumination from a sample light source, through the objective, to a surface of the sample, back through the objective, to the imaging detector, wherein the light does not propagate through the off-axis aperture, in combination with all other claimed limitations of claim 1. With respect to claims 2-9, 11, 13-16, 21 and 22, these claims depend on claim 1 and are allowable at least for the reasons stated supra. 
Regarding independent claim 18, directed toward method of imaging, the closest cited prior art teaches majority of the limitations recited in claim 18 (as presented Office action dated 12/24/2020). However, regarding claim 18, Den Boef alone and in combination with the cited prior art of Schumann fails to anticipate or fairly suggest wherein the images are captured by projecting illumination from a sample light source, through the objective, to a surface of the sample back through the objective, to the imaging detector, wherein the light does not propagate through the off-axis aperture, in combination with all other claimed limitations of claim 1. With respect to claim 20, this claim depends on claim 18 and is allowable at least for the reasons stated supra. 
Regarding independent claim 23, directed towards a method of imaging the closest cited prior art of Den Boef alone and in combination with the cited prior art of Schumann teaches and renders obvious such a method of imaging comprising: projecting a reference from a reference light source (illumination 30a) onto an imaging detector (23) by propagation of light generally along an optical axis (Fig. 3A: O axis) extending from the reference light source (30a), through an objective (16), to a surface of a sample holder (substrate W), and from the surface, back through the objective (16), to the imaging detector (23), wherein the light propagates through an off-axis aperture (para [0064]: off-axis aperture 20) located upstream of the imaging detector (23) and spaced from the optical axis (O axis) (see Fig. 3A); capturing a plurality of images of the reference using the imaging detector by (para [0058]). 
Den Boef does not teach capturing a first image-with a correction optic at a first setting and the objective at a first setting; actuating the correction optic to a second setting; capturing a second image; actuating the objective to a second setting; and capturing a third image; selecting, using a processor, a best setting for the correction optic and a best setting for the objective based on one or more image properties of the plurality of images; actuating the correction optic and the objective to the best setting; and imaging a sample held by the sample holder by projecting illumination from a sample light source, through the objective, to a surface of the sample, back through the objective, to the imaging detector, wherein the light does not propagate through the off-axis aperture.

However, regarding claim 23, Den Boef alone and in combination with the cited prior art of Schumann fails to anticipate or fairly suggest imaging a sample held by the sample holder by projecting illumination from a sample light source, through the objective, to a surface of the sample, back through the objective, to the imaging detector, wherein the light does not propagate through the off-axis aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872